August 26, 2010


Peerless Systems Corporation
2361 Rosecrans Avenue
El Segundo, CA 90254




Ladies and Gentlemen:


As of the date hereof, Edward Ramsden (“Mr. Ramsden”) beneficially owns 323,672
shares of common stock (the “Common Stock”) of Peerless Systems Corporation (the
“Company”) and options to acquire 30,000 shares of Common Stock, which options
are unvested.  Such 323,672 shares of Common Stock (the “Caburn Shares”) are
directly owned by funds and accounts for which Caburn Management LP, a company
which Mr. Ramsden may be deemed to control, serves as investment
manager.  Except as expressly set forth herein, Mr. Ramsden and Caburn do not
beneficially own any shares of Common Stock.  For the purposes of this letter,
the term “beneficial ownership” shall have the meaning set forth in Section
13(d) of the Securities Exchange Act of 1934, as amended, and the rules
promulgated thereunder.


Simultaneously herewith, the Board of Directors of the Company (the “Board”) is
approving a public tender offer (the “Tender Offer”) whereby the Company will
repurchase from its stockholders up to 13,846,153 shares of Common Stock at a
price of $3.25 per share.  Caburn hereby agrees to tender into the Tender Offer
all of the Caburn Shares and to not withdraw such shares unless and until the
Tender Offer expires or is terminated.  Mr. Ramsden hereby agrees to resign from
the Board effective immediately upon closing of the Tender Offer.


Caburn and Mr. Ramsden acknowledge that the Board is relying on this letter in
approving the Tender Offer. Caburn and Mr. Ramsden further acknowledge and agree
that damages would be an inadequate remedy for a breach of the agreements set
forth herein and that their obligations hereto shall be specifically enforceable
by the Company, in addition to any other remedy which may be available at law or
in equity.
 

 
Sincerely,
 
CABURN MANAGEMENT, LP
         
 
By:
/s/ Edward Ramsden     Name:    Edward Ramsden     Title: Managing Partner      
      /s/ Edward Ramsden     Edward Ramsden          

 
 
 

--------------------------------------------------------------------------------

 